UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
FELIX LUNA,
                                                                     Motion to Substitute Party
                                    Plaintiff,                       FRCP 25(a)

                   V.
                                                                     Docket No. 19-cv-01709

 MARQUIS REALTY, LLC, SAM DA YID and
 LAZER KVIAT A/K/A ABRAHAM LAZER KVIAT,




                                     Defendants.
 ----------------------------------------------------------------X


             SUGGESTION OF DEATH UPON THE RECORD and
     MOTION FOR SUBSTITUTION OF PARTY PURSUANT TO RULE 25(a)(l)

         Counsel for Plaintiff in the above-referenced action gives notice and suggests upon the

record, pursuant to Rule 25(a)(l) of the Federal Rules of Civil Procedure, the death of Felix

Luna, plaintiff in this action.

         Felix Luna passed away on May 20, 2019. His Death Certificate is attached as Exhibit

A. On October 9, 2019, Mr. Luna's son, Felix M. Luna, was appointed administrator of the

estate of Felix Luna, as evidenced by the Letter of Administration attached as Exhibit B. Felix

M. Luna only first received correct copies of the Letters of Administration in early November.

         Pursuant to Rule 25(a) of the Federal Rules of Civil Procedure, it is hereby requested

that "Felix M. Luna, Administratror of the Estate of Felix Luna, Deceased" be substituted in

place of"Felix Luna" as plaintiff in this action, so that decedent's claims survive, and the action

on his behalf may proceed.

         We have conferred with Defendants' Counsel, and Defendants take no position

concerning the relief requested herein.
Dated: New York, New York
       November 20, 2019
                                  Respectfully submitted,




                            By:
                                  Meredith R. Miller
                                  Miller Law, PLLC
                                  167 Madison A venue, Suite 503
                                  New York, New York 10016
                                  (347) 878-2587

                                  Rapaport Law Firm, PLLC
                                  One Penn Plaza
                                  Suite 2430
                                  New York, New York 10119
                                  (212) 382-1600

                                  Attorneys for Plaintiff
            ..           NEW YOAK CITY
                                                             fHE CITY OF NEW YORK .... Dti:'PAATMENT OF HEAL l--1 .II.NO MENTAL HYGIENE -.
                                                                                                        CEAYIFiCATE OF DEATH                                                    Certificate No.
     . ·'        U"f:'}',ARTMLm {.I-HEALTH
                                                                                                                                                                                                      156-19-021643
                  AND,'Mf.N1.'AL'HYGff"IF
                      May 14, 2019 01:29 PM
                                                                                                        1. OEC:£:Dl:Nrs
                                                                                                           LEGAL NAME                 FELIX             LUNA
                                                                                                                                      (Fhst. Mrrl\l• . C...,11
     I                             2" N&W Yu           c,,         2c. Type ot Place                           4 ~Nurs,ng Home /Lan g 1erm Cara Fac,111y 2d. Alfy Hosµiu, WI &
     l:c             f'lOICe
                                                                   1 0 Hoopilo.l lnp011o"I                     5 Q Hocplco Foclity                       in last 30 days
     ~                 <n          a, Borouoh
     w-                                                            •-. Ema !Q<,ncy D0!ll./OuU:>a1 il.Jfu       6 Q Dooa denrs Rosldence                   , UYos
     gg]         ®"                Bron                            3 U 0.0..d or> Arriv al                     7 ,.J <:J\fla< !ip,le,fy           _ 2 iBNu
                                                                                                                                                         3 0 Unknown                         Workmen's Circle Nursing Home
                     Date   and Tim»           3a                 (Month)                         (Day)'               (Yeas-yyyy)
                            l,;;;retf"l                                                                                                                                     ai!Ald          4. 8'>•                6 Dt'l lD 1"3 1 c!t•lf'ldocl by a Ph y .ioon

                                                                  May                              0                           2019                                                o                                    mm                                           YYYt
                               r· cer11ry
                        Mf1 lh~ rtAAfh t11t1 not
                                                 d&attl
                                                   t',.!,                 J!•'t•   Ur\11!1:i!IAI mAnn'lf Ard WM rhl!A Antir-:.iiy
                                                                                                                                                                                           'fate
                                                                        occurred at the tire date and place !Od1C11!.ed and that to mo DQSt of my k'rlON&Og e trauma be "O.IJr-/ o. f'k'1;.SQtung u1u NO t
                                                                                                                                      NAT\JAALGAUSE~. ~" ln,Rtrucslona on revaru of certlfk-.afe.
                                                                                                                                                                                                                        05                  1
                                                                                                                                                                                                                               JI.., "'1 y J>.'tl    in
                                                                                                                                                                                                                                                                  2019. .
                                                                                                                                                                                                                                                           c.:,u«ng ~ealh, '~


                            c: ""'•"''"'' SANDRA
                       Na,,c,-

                                         -
                                                 PASCAL
                                                                                                                                                            «          cscal?
                                                                                                                                                                      cfed@is                                         Stgnaluro Eloctroruco'tv /\ult"~ntk..)lod
                                                                                                                                                                                                                                                                                cp,
                       ..,~ • 3Hi5 Grace l\vu Brunx NY 10469                                                                                                Llcanso No.    244492
                 7.,.       ~I R· iden..v Slda 7b. County                                                    7c. City or Town                           7d. Stroot nrd Numbor                         •.pt !';o.              llP Co'Y'
                 New York                                          Bronx                                     Bronx                                       1210 Stratford Ave                            Ap! 1A
                 H tJ .~       r:::1for1t1      (Month)
                                                                                                                                                                                                                               10472
                                                                                                             9. Aoo at lssr blnhda)I                           Under I 'rtla·



       g/ bis&d
              3%Zr" "®vs@www»@iW
                                                 July                                    '1949               69
                                                                                                                 ()'<lllfS),

                                                                                                                                                        ?

                                                                                                                               11b. Kind M ,,._,.....,,., o
                                                                                                                                                              -~-
                                                                                                                                                            Mon ths
                                                                                                                                                                       J
                                                                                                                                                                -'"""'Y'
                     Su erlntendent
                 1
                     ~ 11,rn /lloc,l(C:
                               •    .
                                                      !;I.> :,,   orFo,,, (l1' CnillltrY)
                                                                     •
                                                                                              I   l J 1" grado 01 ~•: none
                                                                                                                               Superintendent Services
                                                                                                                            box lh.t! boot doscnbos the highest ,:O,i)'-l'!> cir!iwt>J 01 scnool comp,..tod;;;1 t1111 t~tt• 01 doolh/
                                                                                                  !4 t<lllcat,:,11 (Cht>ck !he
                                                                                                                                        ~ J•Sofr1 cologe crocit. but no 0....,01           7 u •••"'
                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                              dGi;,Go (;;.g, M.<, MS, 1.u:,,. M<ed, M;;\IJ. MBAJ
                 Domini@an                     Republic'                                          [21 9th     12thgrid:no.diploma       5JAE3osnt+do£#ov &.g. AA, AS)                      "8&2 Do ctgrto{og.' PD. EaD) &
                                                                    •                             3-JIHll,lll,-.l,.u .-aa~ '"OED        60 8dcl ..l<,r. Ul!!J<1,;;,(.. u .• BA.AB,~)            l;',ol.,ts::k.<,ol.,.,.,,... (b,(/•. M0,005,0VM. u.e.JO)




                                                                                                                                                                                                                                                                                .       '
                                                                                                                                                                                                                                                                 ZlP Cufu)••            ...,
             An, "' a Castro                                                                                  Cousin                                        1:.'>36 Npblr."Ave Bronx, NY                                                                          19472,

E
      .3#25r::+                                                             J   U Cnto, ""''""               <IU City Cemetery

                                                                                                                                                            Rcremounl Crematory                                    .. .
                                                                                                                                                         21b. Place ol Disposition (Name of rmotory, cramatory, other plac)
                                                                                                                                                                                                                                '           '
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                        .   '

t:                                                                                                                                                                                                21d. Data of                 mm
                                                                                                                                                                                                                                                                  ~ - ~ iI
                                                                                                                                                                                                                                                    dd 4         Y>YY
                                                                                                                                                                                                       Deposit&on
                                                                                                                                                                                                                                                          :!'I




I
                            ,t-t;!"i, Nt            1/\i   Je 'f,ey
             22a. Funeral Esusbh,hmont
                                                                                                                                                                                                                                                    a4            20i9
                                                                                                                                                                                                                                                          ZIP Codtl}                '
             R.G Ortiz .""unernl Hrn:ne, lnc.(W~~t,chesler,Av)                                                                                                                                           ...                                                                                   "
                                                                                                                                                            2121 Westchester
                                                                                                                                                                    -
                                                                                                                                                                             Ave Bronx,•NY 10462  .
~
t




                                             l1o not accept this transcript unless it bears the security teaturl'S listed on the back Reproduction
                                             or alleration of this transcript is prohibited by §3.19(b) of the New York City Health Code If the
                                                                                                                                                                                         AlaINAi
      r
     .1 ~:t·:: : 1-'-¼ci 0(~ ()()CU.J\1ENT CONTAINS AMULTICOLORED VOIDPANTOGRAPH AND -~IICIWPRINT BORDER. THIS. DOCU!VIENT ALSO HAS
       i! p\Ip.JN1SIL                FLUORESCENT FIBERS, ARTIFICIAL. WATERMARKON BACK, AND A CHEMICAL REACTIVE VOID FEATURE.
           C20 (Rev. 1/07)
                                                        . _ If· . . .                                                                         ., .                     Certificate# 84467
                                                                        'Court of the State of New York
,t    l
      l

      I                    Surrogate's
      I
                                         Bronx County
                                                                                                                                               1
                                                             _."'·~\!1'.11       :f. \Iii!'~           .                           .•,   I   \\ 1t:J;i\,    .,'




                                Certificateof Appointment of Administrator
                                          '         ' a'•·,•~,_•j(fi::~      ,.\~~'!:~.,~'.;,                                                  urf\,.:;',,\°'•I, ,,
                                                                                                                                                                        File#: 2019-2143


          IT IS HEREBY CERTIFIED thatJbetters in the estate of the Decedent-named below have been
          granted by this court, as follows:
                                                        "at "&
          Name of Decedent:                        Felix Luna                                                                     Date of Death: May 20, 2019
          Domicile:
                                              '
                                                      • 4',
                                                   BronxNY
                                                                l't•Mi-""

                                                       We.
          Fiduciary Appointed:                  FelixM Luna
          Mailing Address:                    · 7447 Nicklin Street
                                                     r'a»»
                                              LasVegas     NV 89143
                                                 ;'- !(~J:\i . -~
                                              'i         ::-.1fir:
          Type of Letters Issued: LIMITED.LETTERS
                                     ',·,\:i;, ,
                                                  OF ADMINISTRATION                                                                                  'C\;


                                                                                                                                               l~ -
                                                                        ~•j ~1l •               ; ,'           .      , .,.   ~                  •          .11\,,,;




          Letters Issued On:                       October9, 2019                                                                    .'
                                      .                     ~·,.·t~1i- . . - ~                             .                      . ,.         l.! A~        •·,

          Limitations: These letters authorize the collection of a total of $-0-. The collection in excess of that
          amount must be authorized by.a,Jurther order of the Surrogate        :
                                                          <"                                                       •
          These Letters are issued'                            •
                                                                    N.,
                                  with the limited and restricted-powers as specificed
                                                                              %      • in SCPA SEC. 702 (1)

           IT IS FURTHER ORDERED that Felix Luna in both his/her individualand fiduciary capacity, as well a
          any attorney who represents him/her
                                          '1!---.r~ .r~ .:~"- ·
                                                                111 either capacity,
                                                                             ·
                                                                                     shall not permit
                                                                                                 , . 1n· · ...
                                                                                                               the collectIon or receipt of ti
          proceeds from any action instituted or settled pursuant to the authority granted by these letters with
                                                                             a
          the further order of this court or court of competent jurisdiction pursuant to EPTL Sec. 5-4.6.
      i   and such Letters are unrevoked
                                      7
                                                                             ana i full force as of this date.
                                                                                       sU
                                                                                                                                             tt,
                                                                                                                                              ;
                                                                                                                                                 ·
                                     :                                                                                                            kg
          Dated: October 30, 2019                                                                                  IN TESTIMONY WHEREOF, I have hereunto set m
                                                                                                                   hand and affixed the seal of the Bronx County
                                                                                                                                               1i/
                                                                                                                                                     at
                                                                                                                   Surrogate's Court i r:,··.Bronx, New
                                                                                                                                                      •·
                                                                                                                                                         York.
                                                                                                                                    i
                                                                                                                   WITNESS, Hon. Nelida Malave-Gonzalez, Judge of 1
                                                                                                                   Bronx CountySu,rrogate's Court.
                                                                                                                           \af
                                                                                                                      €Coy R. 7.As.-fl,zra
                                                           E lix Mader_a,-F_liegelman, Deputy Chief Cieri
                                             s                                     Bronx County Surrogate's Court
                                            Mr
                       This Certificate is Not Valid Without the Raised Seal of the BronxCounty Surrogate's Court
